Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/21 has been entered.
Claims 1,11,13,29 and 30 are amended.  Claims 1-30 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amendment filed on 5/4/21, applicant amends claims 1,11, 13 to add the limitation “ having first particle size distribution, having a second particle size distribution, wherein a mode of the first particle size distribution is different from a mode of the second particle size distribution”.  The limitation is not supported by the original disclosure.  The specification discloses multimodal distribution but there is no disclosure of the mode of the first distribution being different from the mode of the second distribution.
Claim Rejections - 35 USC § 103
Claims 1-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Elejalde ( 2013/0052307).
For claims 1,11, Elejalde discloses a dual-textured  confectionery product comprising a chewy confectionery substrate and a particulate coating composition at least partially surrounding the confectionery substrate.  The particulate coating comprises sugar polyol particulates or saccharide sweetener particulates and combination thereof.  The sugar polyol or saccharide particulates of the particulate coating have a first plurality particle size of greater than 300 to about 1000 micrometers and a second plurality of particle size of about 10 to about 300 micrometers.  The particulate coating composition may include a range of particle sizes.  Any particle size may be used depending on the texture and user sensation desired. 
For claims 2-3,  the chewable confectionery includes gum drops, licorice, starched based jellies  etc.. as set forth in paragraph 0128.  
For claims 5-7, Elejalde discloses the saccharides include sucrose, dextrose, maltose etc.. as set forth in paragraph 0020.  The polyol particulates include erythritol, lactitol, maltitol etc.. set forth in paragraph 0019.  The particulate coating composition also includes an acid, sweetener, sensate, flavorant etc..  The food ingredients can be encapsulated or un-encapsulated.  The confectionery substrate may be coated with a first non-particulate coating prior to being coated with a second particulate coating.  
For claim 8, Elejalde discloses the particulate coated confectionery product comprise the particulate coating in an amount of about 1-20%.  
For claims 13-14, Elejalde discloses a method of making the dual-textured confectionery product.  The method comprises the steps of forming a tacky surface on the confectionery substrate and applying a particulate coating composition.  Elejalde disclose the substrate can be coated with a first 
For claims 15-16,  the chewable confectionery includes gum drops, licorice, starched based jellies  etc.. as set forth in paragraph 0128.  
For claims 18,19,20, Elejalde discloses the saccharides include sucrose, dextrose, maltose etc.. as set forth in paragraph 0020.  The polyol particulates include erythritol, lactitol, maltitol etc.. set forth in paragraph 0019.  The particulate coating composition also includes an acid, sweetener, sensate, flavorant etc..  The food ingredients can be encapsulated or unencapsulated. 
 For claims 10, 23, Elejalde discloses the food acids include acetic acid, adipic acid, ascorbic acid etc..  as set forth in paragraph 0068.  
For claims ,27,29,30, Elejalde  discloses the steps of forming the coated confectionery with particulate.   Elejalde discloses the particulate coated confectionery comprising the particulate coating can be further packaged without piece wrap as the particulate coating provides excellent anti-sticking property.  Thus, it is obvious the product will have the property of sticking less to consumers’ teeth and other oral appliances comparing to product free of the coating. ( see paragraphs 0006-0008,0012,0016,0017-0020,0024-0029,0032,0035,0036,0050-0057,0061,0067,0068,0128)
Elejalde does not specifically disclose at least 50% of the first and second particulate coatings having the dimension, the mode being different between the first distribution and second distribution as in claims 1,11,13, the proportion as in claims 4,17 the amount of acid as in claims 9,22, the force as in claim 12, the amount as in claim 21,the textural attribute as in claims 24,25,26 and the determination of particle size as in claim 28.
.
Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive. 
With respect to the 103 rejection, applicant argues Elejalde does not teach a coated confectionery with a particulate coating having a multimodal particle size distribution of a first and second coating composition.  This argument is not persuasive.  Elejalde discloses in paragraph 0028 the size distribution having particle sizes falling with the range claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  In paragraph 0032, Elejalde discloses “ the particulate coating composition may include a range of particle sizes.  Any particle size may be used, depending on the texture and user sensation desired”.  In paragraph 0033, Elejalde give example of “ particulate coating composition may include a certain percentage of particles having an average size of about 10-60 micrometers, a certain percentage size of 60-110 micrometers and a certain percentage size of about 110-200 micrometers”. This disclosure is clearly suggestive of multimodal distribution. Elejalde further discloses “ in some embodiment, the particle size distribution may have a narrow range resulting in a sharp distribution.  In some embodiments, the particle size distribution may have a wide range resulting in a smooth distribution”.  The suggestion for multimodal distribution is clearly disclosed.  It would have been obvious to one skilled in the art to determine the specific proportion of each of the first and second particulate coating composition and the particular particle sizes in each proportion depending on the textural attribute and sensation desired.   The determination and selection of particular proportion and the sizes would have been an obvious matter of preference that is within the determination of one skilled in the art.   Applicant contends the use of coating compositions having multimodal particle size distribution of the claimed particle size results in the confectionery having an improved crunch as well as an improved chewy texture while also having a reduced level of stickiness to the consumer’s teeth.  However, applicant has not submitted any comparative testing of unexpected result over Elejade.  Furthermore, changing the particle size distribution to obtain variation in texture and sensation is precisely taught in Elejade.  Applicant argues the disclosure of three different particle size ranges in Elejalde doesn't implicitly or inherently discloses a multimodal PSD. This argument is not persuasive as the claims do not have parameters defining specificity of multimodal psd. The examiner maintains her position that the disclosure of multiple ranges of particle sizes is a clear teaching of multimodal psd and applicant has not submitted any factual evidence to the contrary. The articles submitted by applicant are not specific to the claims and the art used in the rejection. Applicant argues the specific median, mean and mode. However, there is nothing in the claims that define median, mean, mode. The claims are interpreted as they are presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 10, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793